Exhibit 99.1 Tortoise Capital Resources Releases Fiscal 2007 Third Quarter Financial Results FOR IMMEDIATE RELEASE OVERLAND PARK, Kan.– Oct. 12, 2007 – Tortoise Capital Resources Corp. (NYSE: TTO) today announced that it has filed its Form 10-Q for the third quarter ended Aug. 31, 2007. Highlights for the Quarter · Third quarter dividend of $0.18 per share paid Sept. 04, 2007, representing partial investment of initial proceeds · Completed full investment of IPO proceeds · $12.5 million of credit facility remained available to fund investments · Completed five investments totaling $49.6 million · Net unrealized depreciation of $705,341 (year-to-date net unrealized appreciation of approximately $5.3 million) · Net assets of $121.8 million or $13.77 per share “We have achieved our goal of investing our initial public offering proceeds within a nine month timeframe,” said Ed Russell, Tortoise Capital Resources’ President. “We are now investing proceeds from our $40 million credit facility, and currently have approximately $13.0 million available to support private and micro-cap public energy infrastructure capital expenditure projects.” Dividends On Sept. 04, 2007, the company paid a quarterly dividend to our stockholders of record as of Aug. 23, 2007, of $0.18 per common share for a total of $1.6 million.Of this total, the dividend reinvestment amounted to approximately $73,000. The company’s dividend is based on the distributions, dividends and interest from its investments, (including those expected from investments made during the quarter) less expenses. Dividends paid to stockholders prior to full investment may exceed distributable cash flow for the period. As such, the company’s third quarter dividend was largely derived from total equity and debt investments at the beginning of the quarter on May 31, 2007 of $102.8 million and short-term investments of $27.8 million.The company anticipates its next quarterly dividend will be paid on or about Nov. 30, 2007. Portfolio and Investment Activity As of Aug. 31, 2007, the value of the company’s investment portfolio (excluding short-term investments) totaled $153.6 million, including equity investments of $142.8 million and debt investments of $10.8 million.The portfolio represents a strategic mix of 66 percent midstream investments, 14 percent upstream investments, 14 percent in aggregates and coal and six percent downstream investments. As previously announced, the company’s third quarter investments included $7.5 million in a direct placement in EV Energy Partners, L.P. (Nasdaq: EVEP) common units; $10.0 million in common units of International Resource Partners, L.P.; a $10.0 million follow-on investment in High Sierra Energy, L.P. common units; and a $2.0 million follow-on investment in subordinated debt of Mowood, LLC. In addition, Tortoise Capital Resources invested $19.6 million in common units of Lonestar Midstream Partners, LP. (Lonestar) and $0.5 million in GP LP units of Lonestar’s general partner. LSMP GP LP (LSMP).Lonestar indicated it plans to use the proceeds to support various expansion projects. Lonestar is an independent midstream natural gas services provider of gathering, dehydration, compression and processing services to natural gas producers targeting the Barnett Shale in the Fort WorthBasin.Tortoise Capital Resources also agreed to purchase, subject to the satisfaction of certain conditions, $2.6 million of additional common units of Lonestar and $0.04 million GP LP units of LSMP in September 2007 and $1.2 million of additional common units of Lonestar and $0.02 million GP LP units of LSMP in December 2007. Recent Developments In September 2007, the company completed a portion of its future purchase commitment described above, investing an additional $2.6 million in common units of Lonestar and $0.04 million in additional GP LP units of LSMP. Also in September, the company increased the maximum principal amount of its revolving credit facility from $35 million to $40 million. Earnings Call The company will host a conference call at 10:30 a.m. CT on Monday, Oct. 15, 2007 to discuss its financial results. Please dial-in approximately five to 10 minutes prior to the scheduled start time. U.S./Canada: (800) 218-4007 International:(303) 262-2139 The call will also be webcast in a listen-only format. The link to the webcast will be accessible at www.tortoiseadvisors.com. A replay of the call will be available beginning at 12:30 p.m. CT on Oct. 15, 2007 and continuing until 12:30 p.m. CT Oct. 29, 2007, by dialing (800) 405-2236 (U.S./Canada).The replay access code is 11099420#.A replay of the webcast will also be available on the company's Web site at www.tortoiseadvisors.com through Oct. 15, 2008. About Tortoise Capital Resources Corp. Tortoise Capital Resources invests primarily in privately-held and micro-cap public companies operating in the midstream and downstream segments, and to a lesser extent the upstream segment of the U.S. energy infrastructure sector. Tortoise Capital Resources seeks to provide stockholders a high level of total return, with an emphasis on dividends and dividend growth. About Tortoise Capital Advisors, LLC Tortoise Capital Advisors, LLC, the adviser to Tortoise Capital Resources Corp., is a pioneer in the capital markets for master limited partnership (MLP) investment companies and a leader in closed-end funds and separately managed accounts focused on MLPs in the energy infrastructure sector. As of Sept. 30, 2007, the adviser had approximately $2.8 billion of energy investment assets under management. SafeHarbor Statement This press release shall not constitute an offer to sell or a solicitation to buy, nor shall there be any sale of these securities in any state or jurisdiction in which such offer or solicitation or sale would be unlawful prior to registration or qualification under the laws of such state or jurisdiction. Tortoise Capital Resources Corporation STATEMENTS OF ASSETS & LIABILITIES August 31, 2007 November 30, 2006 (Unaudited) Assets Investments at value, non-affiliated (cost $33,145,714 and $21,867,831, respectively) $ 39,179,233 $ 22,196,689 Investments at value, affiliated (cost $91,633,045 and $14,828,825, respectively) 93,648,840 14,828,825 Investments at value, control (cost $20,713,593 and $5,550,000, respectively) 21,503,255 5,550,000 Total investments (cost $145,492,352 and $42,246,656, respectively) 154,331,328 42,575,514 Distribution receivable from affiliated investment 66,667 - Interest receivable from control investments 143,277 43,983 Other receivable from affiliate - 44,487 Dividends receivable 1,849 24,262 Prepaid expenses and other assets 138,297 244,766 Total assets 154,681,418 42,933,012 Liabilities Management fees payable to Adviser 517,455 112,765 Accrued capital gain incentive fees payable to Adviser (Note 4) 1,325,846 - Payable for investments purchased 3,836,237 - Dividend payable on common shares 1,591,484 - Short-term borrowings 22,500,000 - Accrued expenses and other liabilities 378,947 155,303 Current tax liability - 86,386 Deferred tax liability 2,747,064 250,156 Total liabilities 32,897,033 604,610 Net assets applicable to common stockholders $ 121,784,385 $ 42,328,402 Net Assets Applicable to Common Stockholders Consist of Warrants, no par value; 945,774 issued and outstanding at August 31, 2007 and 772,124 issued and outstanding at November 30, 2006 (5,000,000 authorized) $ 1,370,957 $ 1,104,137 Capital stock, $0.001 par value; 8,842,330 shares issued and outstanding at August 31, 2007 and 3,088,596 issued and outstanding at November 30, 2006 (100,000,000 shares authorized) 8,842 3,089 Additional paid-in capital 117,043,347 41,018,413 Accumulated net investment loss, net of deferred tax benefit (2,126,300 ) - Accumulated realized gain (loss), net of deferred tax expense 7,595 (906 ) Net unrealized appreciation of investments, net of deferred tax expense 5,479,944 203,669 Net assets applicable to common stockholders $ 121,784,385 $ 42,328,402 Net Asset Value per common share outstanding (net assets applicable to common shares, divided by common shares outstanding) $ 13.77 $ 13.70 Tortoise Capital Resources Corporation STATEMENTS OF OPERATIONS (Unaudited) For the three months ended For the three months ended For the nine months ended Period from December 8, 2005(1) through August 31, 2007 August 31, 2006 August 31, 2007 August 31, 2006 Investment Income Distributions received from investments Non-affiliated investments $ 532,992 $ 350,993 $ 1,228,864 $ 350,993 Affiliated investments 1,328,533 - 2,661,815 - Control investments 148,080 - 148,080 - Total distributions received from investments 2,009,605 350,993 4,038,759 350,993 Less return of capital on distributions Non-affiliated investments (400,584 ) (297,054 ) (1,289,732 ) (297,054 ) Affiliated investments (1,065,404 ) - (2,140,454 ) - Control investments (86,407 ) - (86,407 ) - Net distributions from investments 457,210 53,939 522,166 53,939 Dividends from money market mutual funds 38,726 263,085 620,385 1,014,086 Interest income from control investments 306,738 131,100 597,614 131,100 Total Investment Income 802,674 448,124 1,740,165 1,199,125 Expenses Base management fees 512,894 163,364 1,360,973 469,527 Capital gain incentive fees (Note 4) (170,648 ) - 1,325,846 - Professional fees 187,014 61,701 401,862 145,298 Directors' fees 25,205 12,929 73,578 56,672 Administrator fees 24,193 - 54,929 - Reports to stockholders 10,083 - 26,388 15,810 Fund accounting fees 9,294 6,599 23,571 19,008 Stock transfer agent fees 3,180 3,680 10,460 13,689 Custodian fees and expenses 3,044 1,615 8,189 5,053 Registration fees 14,686 - 22,749 - Other expenses 16,944 486 34,936 11,335 Total Expenses before Interest Expense, Preferred Stock Dividends and Loss on Redemption of Preferred Stock 635,889 250,374 3,343,481 736,392 Interest expense 229,692 - 347,402 - Preferred stock dividends - - 228,750 - Loss on redemption of preferred stock - - 731,713 - Total Interest Expense, Preferred Stock Dividends and Loss on Redemption of Preferred Stock 229,692 - 1,307,865 - Total Expenses 865,581 250,374 4,651,346 736,392 Net Investment Income (Loss), before Income Taxes (62,907 ) 197,750 (2,911,181 ) 462,733 Current tax benefit (expense) 42,732 (59,732 ) 42,732 (155,687 ) Deferred tax benefit (expense) (5,109 ) 11,904 742,149 11,904 Total tax benefit (expense) 37,623 (47,828 ) 784,881 (143,783 ) Net Investment Income (Loss) (25,284 ) 149,922 (2,126,300 ) 318,950 Realized and Unrealized Gain (Loss) on Investments Net realized gain on investments, before deferred tax expense - - 13,712 - Deferred tax expense - - (5,211 ) - Net Realized Gain on Investments - - 8,501 - Net unrealized appreciation (depreciation) of non-affiliated investments (1,821,769 ) 297,054 5,686,094 297,054 Net unrealized appreciation of affiliated investments 68,414 - 2,034,365 - Net unrealized appreciation of control investments 615,708 - 789,662 - Net unrealized appreciation (depreciation), before deferred taxes (1,137,647 ) 297,054 8,510,121 297,054 Deferred tax benefit (expense) 432,306 (115,851 ) (3,233,846 ) (115,851 ) Net unrealized appreciation (depreciation) of investments (705,341 ) 181,203 5,276,275 181,203 Net Realized and Unrealized Gain (Loss) on Investments (705,341 ) 181,203 5,284,776 181,203 Net Increase (Decrease) in Net Assets Applicable to Common Stockholders Resulting from Operations (730,625 ) $ 331,125 3,158,476 $ 500,153 Net Increase (Decrease) in Net Assets Applicable to Common Stockholders: Resulting from Operations Per Common Share Basic and diluted $ (0.08 ) $ 0.11 $ 0.43 $ 0.16 Weighted Average Shares of Common Stock Outstanding: Basic and diluted 8,840,487 3,088,596 7,387,780 3,088,596 (1) Commencement of Operations.
